Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 None of the prior art of record teaches further the features of (Partial features shown, see claims for full details):
A) The instruction decode circuit assigns a group number in correspondence with a plurality of instruction numbers assigned to the instruction for every cycle, and outputs the assigned group number to the instruction complete controller together with the instruction information generated by the plurality of decoders, and the instruction complete controller stores the instruction information received from the instruction decode circuit in a hold region assigned the instruction number corresponding to the group number, among the plurality of hold regions of the hold block. ( Claim 2)
B)  The instruction decode circuit regards an instruction number that cannot be assigned to the instruction as an unused number, in a case where one of the plurality of decoders does not decode the instruction. (Claim 9)
C) the instruction decode circuit includes a number of decoders, that is 3 or more but excludes 2n, where n is an integer greater than or equal to 1, and the instruction number is assigned to the plurality of hold regions by assuming the number of decoders as being 2n
Applicant’s response on 2/9/2021 has been fully considered and persuasive. Claims 1,11,19,20 have been canceled by applicant in the same response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182